Exhibit 10.1
Form No. DMB 234 (Rev. 1/96)
AUTHORITY: Act 431 of 1984
COMPLETION: Required
PENALTY: Contract will not be executed unless form is filed
STATE OF MICHIGAN

    DEPARTMENT OF MANAGEMENT AND BUDGET   July 30, 2010

PURCHASING OPERATIONS
P.O. BOX 30026, LANSING, MI 48909
OR
530 W. ALLEGAN, LANSING, MI 48933
CHANGE NOTICE NO. 2
TO
CONTRACT NO.071B9200147
between
THE STATE OF MICHIGAN
and

         
NAME & ADDRESS OF CONTRACTOR

Prison Health Services, Inc.
105 Westpark Drive, Suite #200
Brentwood, TN 37027


  LHPomeroy@asgr.com   TELEPHONE (615) 376-1377
Larry Pomeroy           BUYER/CA (517) 241-3768
Lance Kingsbury   Contract Compliance Inspector: Lia Gulick (517) 241-9902    
Prisoner Health Care Services — On-site and Offsite — Statewide

           
CONTRACT PERIOD:
  From: February 10, 2009   To: March 31, 2012

           
TERMS
  SHIPMENT
See Contract Section 1.061
  N/A      
F.O.B.
  SHIPPED FROM
N/A
  N/A  
MINIMUM DELIVERY REQUIREMENTS
    N/A
 
 

NATURE OF CHANGE(S):

    Effective immediately, the following changes are incorporated into this
Contract (following this page).

    The Buyer and Contract Administrator for this Contract is hereby changed to
Lance Kingsbury. Email: kingsburyl@michigan.gov, Phone: 517-241-3768

    All other terms, conditions, specifications and pricing remain unchanged.

AUTHORITY/REASON:

    Per DTMB/Purchasing Operations and Agency signed DMB Form #DMB-477.

TOTAL CURRENT AUTHORIZED SPEND LIMIT REMAINS: $325,344,397.00
     
 

     
FOR THE CONTRACTOR:
  FOR THE STATE:

     
Prison Health Services, Inc.
   
 
   
Firm Name
  Signature
/s/ Larry Pomeroy
  Sergio Paneque, Director
 
   
Authorized Agent Signature
  Name/Title
PHS — President, State Corrections
  Business Services Administration
 
   
Authorized Agent (Print or Type)
  Division
July 5, 2010
   
 
   
Date
  Date





--------------------------------------------------------------------------------



 



Contract #071B9200147 between
The State of Michigan
And
Prison Health Services
Section 1.012 Background
A. General; 2. (added the following): The prisoners from other jurisdictions are
included in the MDOC population count, and the Contractor must be responsible to
provide the same services to, and will receive the same Per Prisoner Per Month
(PPPM) payments for these prisoners unless an alternative service/payment
structure is agreed to by the parties. Any alternative structure will be
completed by exercising a Contract amendment.
E. Electronic Medical Record; 2. (added the following): The MDOC EMR became
available in February 2010. Change Notice Number One was issued to address the
impact on services and deliverables related to the enforcement of the service
level agreements.
Section 1.021 In Scope
A. General; 12.e. Removed language regarding lab supplies (these will now be in
scope and provided by the Contractor and not MDOC).
E. Out of Scope; 14. (added the following): Contractor is not required to
provide a phone line and fax line to the facilities for lab use.
D. Staffing; d. (added language): There will be one full-time MDOC Medical
Assistant position dedicated to support every two onsite MPs. The duties of the
Medical Assistant are spelled out in the Medical Assistant position description.
The position description is available from the MDOC CCI.
F. State Roles and Responsibilities; 3. (added the following): MDOC staff is
responsible for the onsite lab draws. MDOC is financially responsible for the
staff cost.
F. State Roles and Responsibilities; 12 (added the following): MDOC CCI must
notify Contract Project Manager of changes related to MDOC operations including;
facility closures, openings and population changes as soon as the information is
available, but no later than three business days after the information is
available.
F. State Roles and Responsibilities; 14. (added the following): MDOC nursing
staff assign medical acuity to prisoners at intake and document the acuity level
in the EMR on the day of the intake screening.
Section 1.022 Work and Deliverables
C. Facility Staffing; 7. (the last sentence has been changed to the following):
The Contractor will further supervise through chart review as well as conducting
patient care conferences between the physician and the mid-level to assure
compliance to all treatment guidelines. The patient care conferences will be
documented in the mid-level provider files at the PHS regional office. The chart
reviews will be documented in the MDOC electronic medical record as appropriate.
C. Facility Staffing; 9. (added requirement): Employees, contractors, vendor
partners and other subcontractors that will provide direct onsite health care
services with the MDOC facilities and hired after this Contract signing date are
to enforce the pre-employment drug and alcohol screening. As of the date this
Contract is signed, existing employees and its independent contractors, vendor
partners, and subcontractors will be subject to the “for cause” drug and alcohol
testing by those entities. These Contract obligations would be violated by those
entities not carrying out this testing, as indicated.
C. Facility Staffing; 10. (added requirement): Medical Practitioners hired to
work within the MDOC facilities, and prior to treating patients, must show
evidence of current Tuberculosis skin testing or a recent chest x-ray showing no
active disease. If the MP has no current skin test, the MDOC will provide such
testing at the facility prior to the MP treating patients. The MP will also be
required to have an annual TB test. The annual test may be performed at the MDOC
healthcare clinic.

 



--------------------------------------------------------------------------------



 



D. Licensing; 5.f. (first paragraph replaced with the following): The
Contractor, either directly or through an approved Subcontractor, must maintain
a provider network consisting of appropriately licensed providers meeting all
applicable State and federal requirements. For Hospitals, the Contractor must
confirm that the hospital is licensed by the State of Michigan and accredited by
The Joint Commission (TJC) / Joint Commission on Accreditation of Health
Organizations (JCAHO) or an accrediting entity otherwise deemed appropriate. If
a hospital is not accredited, it must be in good standing with Medicare. The
following items are considered in the credentialing process: (keeping i-vii).
G. Coverage Hours/On Call Coverage; 1.a. (replaced with the following):
Appropriate staffing to support availability to see prisoners for eight hours
per day, between the hours of 6:00 a.m. to 9:00 p.m., Monday through Friday with
weekend coverage via the on call schedule at facilities unless medical necessity
dictates a need for weekend coverage. Weekend coverage is required at DWH. The
Contractor must be responsible for ensuring appropriate staffing to meet the
needs of the facility, including segregation rounds for facilities with
segregation units.
G. Coverage Hours/On Call Coverage; 1.b (replaced with the following): The
Contractor must ensure the dialysis unit has appropriate dialysis medical
coverage to meet the needs of the prisoners requiring dialysis services.
Necessary medical services must be available and provided to prisoners in
accordance with the orders written by the Nephrologist.
G. Coverage Hours/On Call Coverage; 1.e. (replaced with the following): MPs must
immediately respond to on-site medical emergencies if requested by the first
responders, healthcare or other MDOC staff.
I. Productivity/Monitoring; 1. (replaced with the following): Routine sick calls
must be seen within five business days of the verbal or written request from an
MDOC employee.
I. Productivity/Monitoring; 4. (replaced with the following): Chronic care
requests must be seen on the requested follow-up date to ensure medications do
not expire.
I. Productivity/Monitoring; 11. (deleted just this language): In performance of
their respective functions, both parties may utilize the Aetna Appointment
Scheduling Center which provides accelerated scheduling of specialists and
hospital procedures via a Three-tiered approach, with dedicated staff, hours of
operation mirroring the clinic(s).
J. Segregation Requirements; 1. (replaced with the following): MP rounds are
required in segregation units every two weeks. Any prisoner who presents to the
nurse three times within a 30 calendar day period with the same healthcare
complaint must be referred to an MP to determine proper course of
action/treatment.
K. MP Intake Screening; 3. (removed this section): This is done by MDOC staff as
referenced in section 1.021 F. State Roles and Responsibilities; 14.
N. Electronic Medical Record (replaced first paragraph with the following): The
new Electronic Medical Record became available in February 2010. Each facility
must convert over as the EMR becomes available according to a schedule/timeframe
determined by MDOC. Use of the EMR is mandated within the availability and
capabilities of the system.
P. Quality Assurance Plan; 8. (replaced with the following): See Appendix C for
the Contractor’s Quality Assurance Plan. The Contractor must review the Plan on
a regular basis, but at least annually and submit revisions to the CCI and MDOC
Quality Assurance Administrator for written approval. Official acceptance will
be in writing (via a Change Notice).
Q. Pharmaceutical Utilization; 3. (replaced with the following): Ensure
prescribing practices and pharmaceutical utilization. The Contractor must assist
MDOC in meeting expectations that at least 85 percent of all medication orders
are to be filled by generic medications.
T. Network of On-site and Off-site Specialists/Consultants; 1. (replaced with
the following): The DWH on-site specialists are only available for facilities
within 90 miles of Jackson, unless the services are being provided via
telemedicine or with written approval from MDOC CCI.

 



--------------------------------------------------------------------------------



 



T. Network of On-Site and Off-site Specialists/Consultants; 13. (replaced with
the following): See Appendix C for the Contractor’s Quality Assurance Plan. The
Contractor must review the Plan on a regular basis, but at least annually and
submit revisions to the CCI and MDOC Quality Assurance Administrator for written
approval. Official acceptance will be in writing (via a Change Notice).
U. Timeliness of Care for Off-site Consultations/Services; 6. (replaced with the
following): MDOC will provide the Contractor with monthly waiting list
information by facility.
V. Dialysis Services; 1. (replaced with the following): The on-site dialysis
unit is located at Ryan Correctional Facility in Detroit, MI for males and at
Women’s Huron Valley Correctional Facility for females. There are currently 16
chairs at Ryan, and one at Women’s Huron Valley. All male prisoners requiring
dialysis are transferred to Ryan Correctional Facility unless they are in an
in-patient setting.
AA.2. Community Based Hospital and Urgent Care Centers (replaced with the
following): Community hospitals utilized must be licensed by the State of
Michigan and accredited by TJC / JCAHO or an accrediting entity otherwise deemed
appropriate. If a hospital is not accredited, it must be in good standing with
Medicare or an accrediting entity otherwise deemed appropriate by the MDOC Chief
Medical Officer. If a hospital is not accredited, it must be in good standing
with Medicare as verified through the Center for Medicare and Medicaid Services
(CMS).
DD. Outpatient Laboratory Diagnostic Testing; 7. (removed this sentence only):
MDOC CCI will provide current Stat Lab list to the Contractor.
DD. Outpatient Laboratory Diagnostic Testing; 16. (added requirement): The
Contractor is responsible for the cost of laboratory and phlebotomy supplies for
use in outpatient diagnostic testing.
EE. Utilization Management; 11. (replaced with the following): See Appendix D
for the Contractor’s Utilization Management Program. The Contractor must review
the plan on a regular basis, but at least annually, and submit revisions to the
CCI. Official acceptance will be in writing (via a Change Notice).
FF. Pre-authorization Review Process (replaced with the following): The
Contractor’s authorization policy must establish timeframes for standard and
expedited authorization decisions for both primary and specialty care. These
timeframes may not exceed 14 calendar days from the date of receipt for standard
authorization decisions and three business days from date of receipt for
expedited authorization decisions. The 14 calendar days starts with receipt of
the request and ends with the approval or alternative treatment plan. Requests
for more information do not extend the 14 calendar day window. These timeframes
may be extended up to 14 additional calendar days for standard and up to three
calendar days for urgent, if requested, and approved in writing by the MDOC CMO.
FF. Pre-authorization Review Process; 6. (replaced with the following): See
Appendix D for the Contractor’s Utilization Management Program. The Contractor
must review the plan on a regular basis, but at least annually, and submit
revisions to the CCI. Official acceptance will be in writing (via a Change
Notice).
GG. Claims Processing; 4. (replaced with the following): See Appendix E for the
Contractor’s Claims Processing Process. The Contractor must review the process
on a regular basis, but at least annually, and submit revisions to the MDOC CCI.
Official acceptance will be in writing (via a Change Notice).
HH. Other Jurisdiction Alternative Structure (added requirement):
     Pennsylvania DOC Prisoners:

  a.   Under this Contract, the Contractor will be responsible for the provision
of both on and off site medical services for Pennsylvania DOC prisoners housed
at the Muskegon Correctional Facility.     b.   Under this Contract, the MDOC
will have no responsibility to the Contractor for the payment or reimbursement
of claims payment for offsite medical services for Pennsylvania DOC prisoners
housed at the Muskegon Correctional Facility.     c.   The Contractor will
submit separate expense data for this population and will be reimbursed for
on-site services per Section 1.061 below.

Section 1.031 Contractor Staff, Roles and Responsibilities
A. General Requirements; 8.a. Medical Director (added the following): The
Contractor’s designated State Medical Director is Dr. Sylvia McQueen. Any future
changes to the Key Personnel will be in writing via a Change Notice.

 



--------------------------------------------------------------------------------



 



A. General Requirements; 8.b. Provider Services Director (added the following):
The Contractor’s designated Provider Services Director is Eugene Mitchell. Any
future changes to the Key Personnel will be in writing via a Change Notice.
A. General Requirements; 8.c. Quality Improvement and Utilization Directors
(added the following): The Contractor’s designated Quality Improvement Director
is Karen Mason and the Utilization Director is Regina Walker. Any future changes
to the Key Personnel will be in writing via a Change Notice.
A. General Requirements; 8.d. Project Manager (added the following): The
Contractor’s designated Project Manager is Mason Gill. Any future changes to the
Key Personnel will be in writing via a Change Notice.
Section 2.132 Subcontractor Insurance Coverage
(Replaced with the following): Except where the State has approved in writing a
Contractor subcontract with other insurance provisions, Contractor must require
all of its Subcontractors under the Contract to purchase and maintain the
insurance coverage as described in this Section for the Contractor in connection
with the performance of work by those Subcontractors. Alternatively, Contractor
may include any Subcontractors under Contractor’s insurance on the coverage
required in this Section. Subcontractor must fully comply with the insurance
coverage required in this Section. Failure of Subcontractor to comply with
insurance requirements does not limit Contractor’s liability or responsibility.

 



--------------------------------------------------------------------------------



 



Attachment A; Pricing
A. Risk Sharing Based PPPM Fee, Adjusted for Changing Prisoner Populations.

                                                      Year One   Year Two   Year
Three         Risk Share           Risk Share           Risk Share     Risk
Share   Maximum   Risk Share   Maximum   Risk Share   Maximum Population for
Billing Purposes   Target   Cap   Target   Cap   Target   Cap
50,000 and Greater
    175.00       196.24       181.79       199.95       189.08       203.94  
49,000 to 49,999
    176.25       197.49       183.04       201.20       190.34       205.20  
48,000 to 48,999
    177.55       198.79       184.38       202.54       191.78       206.64  
47,000 to 47,999
    178.95       200.19       185.78       203.94       193.18       208.04  
46,000 to 46,999
    n/a       n/a       186.82       204.87       194.29       208.97  
45,000 to 45,999
    n/a       n/a       187.92       205.97       195.44       210.09  
44,000 to 44,999
    n/a       n/a       189.10       207.15       196.66       211.29  
43,000 to 43,999
    n/a       n/a       190.30       208.35       197.91       212.52  
42,000 to 42,999
    n/a       n/a       191.57       209.62       199.23       213.81  
41,000 to 41,999
    n/a       n/a       192.90       210.95       200.62       215.17  
40,000 to 40,999
    n/a       n/a       194.28       212.33       202.05       216.58  
39,000 to 39,999
    n/a       n/a       195.70       213.75       203.53       218.03  
38,000 to 38,999
    n/a       n/a       197.25       215.30       205.14       219.61  
37,000 to 37,999
    n/a       n/a       198.90       216.95       206.86       221.29  
36,000 to 36,999
    n/a       n/a       200.60       218.65       208.62       223.02  
35,000 to 35,999
    n/a       n/a       202.35       220.40       210.44       224.81  

Pennsylvania DOC Proposal (added Requirement):
1. The Contractor will be paid a base PPPM of $15.12 for the Pennsylvania DOC
population housed at the Muskegon Correctional Facility which is to include the
network access fee and management fee. Additionally, the Contractor will be
reimbursed for all actual costs of on-site services provided to this population.
2. The Contractor will submit monthly billings for the actual cost
reimbursements. The billings will detail the services that had been provided and
must be broken down by: Salary & Wage, X-ray, Lab and other categories that may
apply. Off-site costs cannot be billed to the MDOC for this population.
3. The Contractor will submit billings for the Pennsylvania DOC population
separately from billings for the MDOC prisoner population.
C. Risk Share Percentages Between the Target and the Cap; 2. (replaced with the
following): Should the actual costs be more than nine percent above the target
and up to the point that the PPPM paid by the MDOC equals the Risk Share Maximum
Cap, for this Tier the Contractor will absorb 30 percent of the excess costs and
the MDOC will absorb 70 percent of the excess costs.
SLA: Chronic Care Clinics; Indicators (added the following requirement): 5.
Chronic care requests must be seen on the requested follow-up date.

 



--------------------------------------------------------------------------------



 



SLA: Medical Provider Appointment: Elements of the Criterion (replaced with the
following): The prisoner sick call request will be screened and assessed for
non-emergent health problems by qualified MDOC healthcare staff within 24 hours
of receipt of request for healthcare on the proper form. Sick call will be
available Monday through Friday (excluding holidays) unless medical necessity
dictates the need for additional weekend hours. The prisoner’s request will be
triaged by MDOC healthcare staff within 24 hours and the prisoner must be seen
by a Contractor MP within the timeframes specified in the Indicator section of
the SLA.
SLA: Medical Provider Appointment; Indicators: 2. (replaced with the following):
MP evaluates all urgent nursing referrals within two business days. Indicators:
3. MP evaluates all emergent nursing referrals within one hour of nursing
referral.
SLA: Credentialing; Acceptable Standard (replaced with the following): Threshold
100 percent.
SLA: Electronic Claims/Encounter Submission; Indicators: 1. (replaced with the
following): The Contractor records are submitted by the 20th of the following
month via electronic media in HIPAA compliant format.
SLA: Training and Education; Acceptable Standard (replaced with the following):
Threshold 100 percent.
SLA: Discharge Planning; Indicators: 1. (replaced with the following): Prisoners
receiving medication upon release should have a 30 day supply of the current
medications.
SLA: Continuous Quality Improvement (CQI); Indicators (replaced with the
following): A Continuous Quality Improvement/Quality Assurance Committee will be
appointed and meets at least quarterly. The HUM is the chairperson of the
Committee. The MP is required to attend the meetings. Minutes of meeting will be
prepared, maintained and available for review. CQI meeting agenda will include,
but not be limited: to discussion of institutional CQI activities and
documentation; Infection Control monitoring; status of provider Peer Review
Program; Risk Management issues and development of action plans to correct
deficiencies noted during the conduct of Quality Assurance activities.
Appendix B — Revised Appendix Attached.
Appendix F — Risk Share Reconciliation Methodology — Management Fee. The table
below replaces the table that is currently in this Contract:

                          Population   Year 1   Year 2   Year 3
50,000 and above
  $ 22.97     $ 23.89     $ 24.84  
49,000 to 49,999
  $ 23.42     $ 24.36     $ 25.33  
48,000 to 48,999
  $ 23.89     $ 24.85     $ 25.84  
35,000 to 47,999
  $ 24.43     $ 25.41     $ 26.42  

 



--------------------------------------------------------------------------------



 



APPENDIX B
REQUIRED REPORTS

A.   To measure the Contractor’s accomplishments in the areas of access to care,
utilization, medical outcomes, prisoner satisfaction, and to provide sufficient
information to track expenditures and calculate future capitation rates, the
Contractor must provide the MDOC with uniform data and information as specified
by MDOC.   B.   The Contractor must submit the following additional reports as
specified in this section. Any changes in the reporting requirements will be
communicated to the Contractor at least 30 calendar days before they are
effective unless state or federal law requires otherwise.   C.   The Contractor
must provide sufficient financial reporting to meet the intent of the State in
monitoring the Contracts. The Contractor must meet with MDOC Bureau of Fiscal
Management representatives to develop and review the financial reporting
requirements. The needs of the MDOC may vary over time. The Contractor must
assure that the reports submitted to the Department are final and accurate. All
financial reports submitted are subject to audit and must reconcile to the
financial statement and/or invoice submitted to the MDOC for the final
settlement of the contract year.   D.   The Contractor must also report each
individual Contract year independently of each other. Once the Contract year is
settled and closed, all prior year payments in the subsequent Contract years
must be reported separately in a manner such that the closed and settled prior
year records are not changed or affected. Contract year will be reconciled per
methodology in Appendix F.   E.   The Contractor must provide all data and/or
reports requested by the State’s third party auditor.   F.   The Contractor must
obtain MDOC’s written approval prior to publishing or making formal public
presentations of statistical or analytical material based on its prisoners other
than as required by this Contract, statute or regulations.   G.   The following
reports will be submitted within 20 business days after the end of the month,
unless otherwise required, such as driven by legislative reporting.

  1.   Report of Clinical Coverage by Facility and by Provider     2.   MP
Utilization Report including timeframes, wait times, outlier reports, lab
reports, and productivity     3.   Telemedicine utilization reports     4.  
Secure Unit Occupancy Report     5.   Off Formulary Drug Utilization Report    
6.   Specialty Utilization Report for all specialty services (including PT, OT,
Prosthetics, lab and diagnostic testing); including, approval, denial,
alternative treatment plans by facility and by provider, also to include the
timeframes for approval/alternative treatment plan.     7.   Dialysis
Utilization Report     8.   Emergency Room Utilization Report     9.   Inpatient
Utilization Report     10.   Provider prescription practices against the MDOC
formulary     11.   Annual Facility Audit Report (this is added as part of the
SLAs)     12.   AETNA Reports Levels A through D (Quarterly)     13.   Top 50
categorized by cost and by utilization     14.   Other reports to be agreed upon
by Contractor(s) and MDOC (the MDOC would like to add a couple of additional
reports; High Cost Cases, and Benchmarks against other state contracts

H.   Encounter Data Submission

  1.   The Contractor must submit encounter data containing detail for each
patient encounter reflecting services provided by the Contractor by month, on or
before the 20th calendar day of the following month. Encounter records will be
submitted monthly via electronic media in a format as specified by MDOC to the
MDOC data warehouse.

 



--------------------------------------------------------------------------------



 



  2.   Submitted encounter data will be subject to quality data edits prior to
acceptance into MDOC’s data warehouse. The Contractor’s data must pass all
required data quality edits in order to be accepted into MDOC’s data warehouse.
Any data that is not accepted into the MDOC data warehouse will not be used in
any analysis, including, but not limited to: rate calculations, DRG calculations
and risk score calculations. MDOC will not allow Contractor to submit incomplete
encounter data for inclusion into the MDOC data warehouse and subsequent
calculations.     3.   Stored encounter data will be subject to regular and
ongoing quality checks as developed by MDOC. MDOC will give the Contractor(s) a
minimum of 30 calendar days notice prior to the implementation of new quality
data edits; however, MDOC may implement informational edits without 30 calendar
days notice. The Contractor’s submission of encounter data must meet timeliness
and completeness requirements as specified by MDOC. The Contractor must
participate in regular data quality assessments conducted as a component of
ongoing encounter data on-site activity.

I.   Financial and Claims Reporting       Contractor must provide to MDOC
monthly statements that provide information regarding paid claims, aging of
unpaid claims and denied claims in the format specified by MDOC by month, on or
before the 15th calendar day of the following month. The MDOC may also require
monthly financial statements from Contractor.   J.   Litigation Reports      
Contractor must submit annual litigation reports in a format established by
MDOC, providing detail for all civil litigation to which the Contractor or their
subcontractor(s) are party.   K.   Data Certification Report       The
Contractor’s CEO must submit a MDOC Data Certification form to MDOC that
requires the Contractor to attest to the accuracy, completeness and truthfulness
of any and all data and documents submitted to the MDOC as required by this
Contract.   L.   Quality Assurance and Performance Improvement Assessment      
The Contractor must perform and document an annual assessment of their QAPI
program. This assessment should include a description of any program completed
and all ongoing QI activities for the applicable year, an evaluation of the
overall effectiveness of the program and an annual work plan. This work plan
must be approved by the MDOC. The initial plan must be submitted within 60 days
of Contract award, and then annually 60 days prior to the beginning of the new
Contract year. The plan and updates must be approved by the MDOC Quality
Administrator. MDOC may also request other reports or improvement plans
addressing specific contract performance issues identified through site visit
reviews, EQRs, focused studies or other monitoring activities conducted by MDOC.
  M.   The Contractor must cooperate with MDOC in carrying out validation of
data provided by the Contractor by making available electronic medical records
and a sample of its data and data collection protocols. The Contractor must
develop and implement corrective action plans to correct data validity problems
as identified by the MDOC.   N.   The State reserves the right to amend the
Required Report list.

 